Case 1:20-cv-08042-PKC Document 29-14 Filed 05/18/20 Page 1 of 2




    EXHIBIT 14
                 Case 1:20-cv-08042-PKC Document 29-14 Filed 05/18/20 Page 2 of 2



                    Key prosecutor: No regrets in Central Park attack convictions
                                                  The Associated Press State & Local Wire
                                                      November 24, 2002, Sunday, BC cycle


Copyright 2002 Associated Press All Rights Reserved

Section: State and Regional
Length: 309 words
Dateline: NEW YORK

Body


A key prosecutor in the infamous 1989 attack on a Central Park jogger says she has no regrets about the investigation that led
to the convictions of five youths - despite another man's recent confession.

"I don't think there's a question in the minds of anyone present during the interrogation process that these five men were
participants" in the rape and beating, former Manhattan prosecutor Linda Fairstein tells The New Yorker.

Lawyers want a judge to overturn the convictions of the five men because another man, Matias Reyes, has confessed to the
attack. DNA evidence supports the confession.

The randomness and brutality of the attack made national headlines, and the investigation stoked racial tension in New York.
The victim was a 28-year-old white woman, and all five convicts were black.

Fairstein left the Manhattan district attorney's office in February after 30 years. She was chief of the sex-crimes unit at the time
of the attack.

In her first recent public comments on the case, Fairstein told the magazine she believes Reyes finished the attack. But she said
she stands ready to testify to the convictions of the five men.

"The defense hasn't come up with anything to exonerate them from the rest of the attacks that night," she said.

Attorneys for the five - Antron McCray, Kevin Richardson, Raymond Santana, Kharey Wise and Yusef Salaam - say their
confessions were coerced. All five have served their sentences, but claim through attorneys they want their names cleared.

"During the crucial period - the first hours, when they were first caught - my clients were not in the presence of their parents or
guardians," Michael Warren, who represents three of the men, tells the magazine.

State Supreme Court Justice Charles Tejada has said he will announced on Feb. 6 whether to throw out the convictions.


Load-Date: November 25, 2002


  End of Document
